             Case 3:20-mj-71712-MAG Document 16 Filed 01/04/21 Page 1 of 1



 1   RANDY SUE POLLOCK
     Attorney at Law (CSBN 64493)
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   Tel: (510) 763-9967
     Fax: (510) 380-6551
 4   rsp@rspollocklaw.com
 5   Attorney for Defendant
     ANDREW CHAPIN
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                           NORTHERN DISTRICT OF CALIFORNIA
 9
10                                           –ooo–
11    UNITED STATES OF AMERICA,                   Case No. 3: 20-mj-71712 MAG
12                 Plaintiff,
13                                                NOTICE OF APPEARANCE
      vs.                                         _____________________________
14
15    ANDREW CHAPIN

16                 Defendant.
                                              /
17
            Randy Sue Pollock hereby enters a notice of appearance for defendant
18
     Andrew Chapin in the above-referenced matter.
19
20   Date: January 4, 2021                           Respectfully submitted,
21
22                                                   ___________/s/______________
                                                     RANDY SUE POLLOCK
23                                                   Counsel for Defendant
                                                     Andrew Chapin
24
25
26
27
28
